Title: To John Adams from Thomas Digges, 2 May 1780
From: Digges, Thomas,Russell, William
To: Adams, John


     
      Dr Sir
      Wandsworth2d. May 80
     
     You will have read, before this can reach you, the Gazette account of the Chas. Town Expedition; which is universally esteemed here rather a disagreeable account for Government, and plainly indicative of very great doubts if Clinton will succeed or not. I am perswaded by all I can hear He will be a second time disgraced and baffled in his attempts on that place.
     A parcell containing Pamphlets and papers to the amount of 3. 5. 9d was lately forwarded to you via Ostend directed to M Francis Bowens Merchant there, who has orders to forward them on in the safest and best manner he can. He is made acquainted with the contents of the box, and has direction to forward in like manner to you any other parcell which may reach his hands (with or without any accompanying letter) markd A. It may be not be improper for you to write Him a line how and by what conveyances He is to forward you any thing else in future. My motive for sending you the whole of the Courants is because that paper contains every petition, address, Remonstrance, County meetings &c. &c. that are agitated in this Country, and is of itself a history of all the movements of the people as to obtain a reform in the Constitution.
     The English Papers ie the Londn. Evg. Post and London Packet, will be sent on with the Courant in future until I have your orders to stop them; which, you had better do when you can fix a mode with the Paris post office how to get them by Post. A small paper parcell of other Pamphlets and the News papers will be forwarded you about this day week.
     There are accounts in the City today that the Jason Man of War and her Convoy about 15 sail transports (which is given out were bound up the North Seas to bring the Hessian recruits said to be 1500 Men to England) have been met by two french frigates and dispersd, several of the transports are put into Scarborough, the others and the Man of War still missing and supposd to be taken.
     Genl. Conways motion relative to Ama. was put off today for some future period, Hartleys stands for fryday the substance of which you will have in the Genl. Advertiser of the 1st of May. Some deviltry has got into Conways head for He seems to think there is yet a door open for Peace with Ama. short of Independence, than which nothing can be so falacious and absurd. How the Devil he can inbibe such notions I cannot think, but I am told He is much in the circle of a Scotch acquaintance and some times talks to Refugees such as Mr. Galloway, Allen &c. I cannot account for it otherways than that He is looking up to the Command of the Army.
     I should be glad, when you see and read the Debates upon those motions to know what you think thereof. I am on all occasions Your Obedt. Servant
     
      Wm Russell
     
    